DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 and January 7, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE (filed January 7, 2022), amendments and arguments (filed November 24, 2021). Claims 1, 7, and 13 have been amended. Claims 1-21 are currently pending and have been examined.

Response to Arguments
112(f) and 112(b) means plus function: The Applicant’s arguments have been fully considered and are persuasive. 112(f) claim interpretation and associated 112(b) rejection of claims 13 and 14 is withdrawn.
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.

Due to the RCE filing and amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 1-6 and 19 are directed to a process, claims 7-12 and 20 are directed to an apparatus. Although claims 13-18 and 21 are not directed to a statutory subject matter, claims 13-18 and 21 are nevertheless considered for abstract idea analysis to promote compact prosecution.

Claims 1, 7, and 13 are directed to the abstract idea of workforce optimization which is grouped under managing personal behavior or relations or interactions between people subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 13, and 17 recite 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as processors, database, machine learning, computer system, computer-readable storage media represent the use of a computer as a tool to perform an abstract idea and/or does no more than 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of workforce optimization and workforce optimization with a predictive model using computer technology (e.g.: the processor unit, see specification as filed ¶ [0066]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h))

Hence claims 1, 7, and 13 are not patent eligible.

As per dependent claims 2-3, 8, 15, 19, and 21, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 7, and 13 and due the their dependency on the rejected parent claims, claim 2-3, 8, 15, 19, and 21 are similarly not patent eligible.

As per dependent claims 4-6, 9-12, 16-18, and 20, the dependent claims recite the additional elements of supervised learning, unsupervised learning, reinforcement learning, and aggregated graphical processor units (GPU). The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Signal per se
Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (a computer-readable storage media, first through eighth program code, stored on the computer-readable storage media, …). ¶ [0072] of the specification as filed discloses “computer-readable media 720 may be computer-readable storage 

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150269244 A1 (Qamar) in view of US 20140074738 A1 .

As per claims 1, 7, and 13, 
Qamar teaches, aggregating, by one or more processors (FIG. 8, item 810), sample data regarding a plurality of factors associated with employment of employees, wherein the sample data is obtained from information gathering (FIG. 1, item 110, ¶ [0049] “organization data”),
performing, by one or more processors, iterative analysis on the data with machine learning (¶ [0102] “clustering analysis”) to construct with modeling a predictive model (FIG. 1, item 114, ¶ [0054] “regression model”),
populating, by one or more processors using the predictive model, a database with predicted employment values for predefined geographic regions (¶ [0056] “the calculated performance metric … the employees may be aggregated”, “The aggregated employees may correspond to: … a location” FIG. 9, item 900, ¶ [0093] “data structure”), 

Qamar does not explicitly teach, however, Thankappan teaches, 
converting, by one or more processors with indexing, the predicted employment values in the database into percentages of observed employment values for the predefined geographic regions over a specified time period to create indices of workforce elasticity for each geographic region (FIG. 6, item 635, ¶ [0072]-[0073] “talent availability ration”, FIG. 8, ¶ [0075] “talent index”).


Bruce teaches, 
rank ordering, by one or more processors with ranking, the predefined geographic regions according to their indices of workforce elasticity (¶ [0021], [0060]).
It would have been obvious before the effective file date to order geographic area based employment data index(es) of Bruce in Qamar. The motivation would be to improve work force optimization based on geographic data.

Alpaydin teaches, 
wherein the iterative analysis is performed by selecting and applying a predictive algorithm from a plurality of predictive algorithms to find patterns in the sample data, wherein the predictive model is constructed based on the patterns (p. 172 “k-nn is the nearest neighbor classifier where k = 1 and the input is assigned to the class of the nearest pattern”),
testing, by one or more processors, the predictive model with test data (pp. 37-40, p. 40 “We simulate this by dividing the training set we have into two parts. We use one part for training (i.e., to fit a hypothesis), and the remaining validation set part is called the validation set and is used to test the generalization ability”), 
, 
randomizing test data and training data, retraining the predictive model with the changed predictive algorithm and randomized training data (p. 40 “the training data we use is a random sample, that is, for the same application, if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error. Or if we have a fixed set which we divide for training, validation, and test, we will have different errors depending on how we do the division”), 
retesting the retrained predictive model and deploying the retested predictive model based on a successful retest (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

Qamar also teaches, a computer system (FIG. 7, item 700),
a computer-readable storage media (¶ [0091]),
first, second, third, fourth, and fifth program codes (¶ [0091]).

As per claims 2, 8, and 14, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 

comparing, by one or more processors, the rank ordering of workforce elasticity for the predefined geographic regions to observed relative workforce elasticity of said regions over a second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio … to the change in the position metrics versus after the change” teaches updating the talent availability ratio (which includes a comparison of predictive vs observed employment metrics within region(s) per. ¶ [0073]) in realtime),
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio” teaches updating the results in real time).
It would have been obvious before the effective file date to provide workforce predictor of Thankappan in Qamar. The motivation would be to improve work force optimization.

Qamar does not explicitly teach, however, Bruce teaches, 
aggregating, by one or more processors, updated sample data over the second specified time period (¶ [0150] “A database manager periodically updates the database by the raw-data parsing of plain-text data formats from the agency servers”, ¶ [0189] “Data is updated monthly” teaches updating the employment data (processed), ).


Qamar also teaches first, second, third, fourth, fifth, sixth, seventh, and eighth program codes (¶ [0091]).

As per claims 3, 15, 19, and 21, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claims 1, 2, and 14. Qamar teaches, 
wherein categories of data applied to the machine learning predictive modeling include at least one of (¶ [0102]).

Bruce teaches, rate of change in number of employees in a predefined geographic region (¶ [0013]).
It would have been obvious before the effective file date to order geographic area based employment data index(es) of Bruce in Qamar. The motivation would be to improve work force optimization based on geographic data.

As per claims 4, 10, and 16, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
 (p. 11 “In supervised learning, the aim is to learn a mapping from the input to an output whose correct values are provided by a supervisor.”).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

As per claims 5, 11, and 17, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
wherein the machine learning comprises unsupervised learning (p. 11 “In unsupervised learning, there is no such supervisor and we only have input data.”).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

As per claims 6, 12, and 18, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
wherein the machine learning uses reinforcement learning to construct the predictive model (page 13 “the machine learning program should be able to assess the goodness of policies … Such learning methods are called reinforcement learning algorithms”).
.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar in view of Thankappan in view of Bruce in view of Alpaydin in further view of US 20110270779 A1 (Showalter).

As per claims 9 and 20, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claims 7 and 8. 
Qamar does not explicitly teach, however, Showalter teaches, wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious before the effective file date to utilize GPU of Showalter in Qamar. The motivation would be to improve a predictive model of work force optimization with optimized hardware.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692